Title: To George Washington from Edmund Randolph, 6 April 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia April 6. 1794.
          
          I conclude from what you observed yesterday, that in the nomination of an envoy
            extraordinary to London, you prefer some statement more special, than is customary in
            nominations. I beg leave therefore to present to you a short review of the subject; that
            you may determine, whether the occurrences in the legislature are ripe for such a
              statement.
          I believe, that I was among the first, if not the first, who suggested this mission to
            your consideration; and I am still its advocate. I was induced to think favorably of the
            measure; 1. because the representations, made by our minister in ordinary, seemed to rest on the British files among the business, which, if ever
            entered upon, would be entered upon, at extreme leisure; 2. because the recent
            accumulations of injuries called for pointed notice; 3. because the merchants and
            insurers would suspect an inattention in government, if their interests were left to the
            routine and delays of common affairs, and would on the other hand be highly gratified by
            the movement; 4. because the British nation, without whose affections the British
              Minister can do nothing of importance in war, ought to be
            retained by the strongest demonstrations in the persuasion, that we mean peaceable
            negotiation, rather than war; and 5. because a distinguished character, sent fresh from
            the feelings of the U.S., would with more confidence assert, and with more certainty
            impress.
          I confess, that two remarks, which came from yourself, had for some time employed my
            thoughts. These related to the sensations, which might be excited in Mr Pinckney, and to
            those, which may be excited in the people of our country.
          To wound unnecessarily a valuable and meritorious officer, as Mr Pinckney is, may be
            affirmed to be a public mischief. But this will not be the case, I hope. He will admit,
            that on great occasions, such missions are often instituted; that they are never
            interpreted by the diplomatic world, as a disparagement of the minister resident; and
            that a step of so much eclat will rouse the British court from their profound slumber
            over our various applications. He may moreover to receive s⟨uch⟩ declarations of
            continuing confidence, as to calm little possible inquietudes.
          The same kind of considerations will satisfy the animadversions of
            our citizens. For, if a man, the most conspicuous for talents and character were now the
            stationary representative of the U.S. at London, the efficacy of a solemn and special
            mission may still upon the foregoing principles, be easily conceived.
          And yet, the difference between one grade and another is not so powerful as of itself
            to secure a difference of reception to our demands. The Envoy will be impotent, if he is
            to carry with him only the language of rhetoric, or of menaces without the power of
            revenge. To fulfil the purpose of his creation, he must shew, that the U.S. can and will
            vindicate their rights. But measures of this kind depend on congress alone; and from
            them we have the embargo alone. They are employed in
            discussions, leading to these Objects. To nominate an envoy
            immediately, or until you see the nature and extent of the preparations, may perhaps be
            to nominate an useless officer; and, if by such a nomination it is proposed to give a
            direction to the views and deliberations of congress, may it not be better to send a
            message to them, urging them to adopt the preparatory steps, than to run the risque of
            appointing a gentleman, who, if our state of imbecility is to remain, cannot, except
            from personal qualities, have more influence, than Mr Pinckney. It would be unusual too,
            to expect by an act done to the Senate in its executive capacity, that its influence
            should extend to the other house in its legislative.
          I believe indeed, that to postpone the nomination will be attended with two advantages;
            the one is, that after congress shall have given nerve to our affairs, the propriety of
            the mission will no longer be questionable; nor will it require those arguments, which
            in the present state of things will not be sufficiently apparent; the other is, that the
            person nominated will then be able to decide, whether he would choose to be the
            missionary, after certain acts of congress. For example, it might not accord with the
            opinions of some gentlemen, to go, with an act of Sequestration in their hands.
          Notwithstanding the suspension of the nomination, you may perhaps approve of mentioning
            in the mean time your intention eventually to the person, whom you contemplate. I must request your instruction, whether I am to prepare the
            message to the senate immediately. I have the honor, sir, to be with the highest respect
            yr mo. ob. serv.
          
            Edm: Randolph
          
         